                Case 18-20808-RAM        Doc 71         Filed 12/28/20   Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                                   Case No. 18-20808-RAM
                                                                         Chapter 13
JORGE LANDIN,

      Debtor.
_______________________/

                        BANK OF AMERICA, N.A.'S RESPONSE TO
                        DEBTOR’S OBJECTION TO CLAIM (Doc 65)

         Bank of America, N.A. ("Secured Creditor"), by and through its undersigned counsel,

files this Response to Debtor’s Objection to Claim of Bank of America, N.A. (Doc 65) and states

as follows:

         1.     The Debtor filed a voluntary petition pursuant to Chapter 13 of the Bankruptcy

Code on August 31, 2018.

         2.     Secured Creditor holds a motor vehicle title lien on the Debtor’s 2008 Ford F250,

(the “Vehicle”) as security for a loan in the amount of $33,559.88.

         3.     Secured Creditor filed a Proof of Claim (Claim No. 3-1) in this case on October

10, 2018 (the “Claim”).

         4.     On December 4, 2020, the Debtor filed an Objection to said Claim (Doc 65) (the

“Objection”).

         5.     The Objection is not seeking to reduce or disallow the claim but is merely stating

that Debtor is seeking to allow the fully secured claim as filed without prejudice to claimant’s

rights in its collateral, except that there shall be no distribution from the Chapter 13 Trustee as

Debtor wishes to surrender the collateral.

         6.     Secured Creditor has no problem not receiving payments from the Chapter 13




MLG File No. 20-06371                          1 of 3
               Case 18-20808-RAM          Doc 71         Filed 12/28/20   Page 2 of 3




Trustee if the collateral is being surrendered, provided the claim is allowed as filed.

       7.      Further, if Secured Creditor is not to be paid through the Plan, it should have

relief from stay and be excused from compliance with Bankruptcy Rule 3002.1 and Local Rule

3002.1-1.

       8.      Secured Creditor reserves the right to supplement this response at or prior to the

hearing and/or to file an Amended Proof of Claim.

       WHEREFORE, Secured Creditor respectfully requests that the Objection be overruled,

that the Claim be allowed as filed, and for such other and further relief as the Court deems just

and proper.

                                                   MARINOSCI LAW GROUP, P.C.
                                                   Attorney for Secured Creditor
                                                   100 West Cypress Creek Road, Suite 1045
                                                   Fort Lauderdale, FL 33309
                                                   Phone: (954) 644-8704
                                                   Fax: (401) 262-2110
                                                   Email: fdispigna@mlg-defaultlaw.com

                                                   /s/ Frederic Dispigna
                                                   __________________________________
                                                   FREDERIC DISPIGNA, ESQ.
                                                   Florida Bar No. 345539




MLG File No. 20-06371                           2 of 3
              Case 18-20808-RAM          Doc 71        Filed 12/28/20   Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy hereof has been served electronically or via U.S.

mail, first-class postage prepaid, on the parties listed below on December 28, 2020.

Nancy K. Neidich, Trustee
POB 279806
Miramar, FL 33027

Office of the U.S. Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

Jorge Landin
12650 NW Miami Court
North Miami, FL 33168-4554

Robert Sanchez, Esq.
355 W 49 St.
Hialeah, FL 33012


                                                  MARINOSCI LAW GROUP, P.C.
                                                  Attorney for Secured Creditor
                                                  100 West Cypress Creek Road, Suite 1045
                                                  Fort Lauderdale, FL 33309
                                                  Phone: (954) 644-8704
                                                  Fax: (401) 262-2110
                                                  Email: fdispigna@mlg-defaultlaw.com

                                                  /s/ Frederic Dispigna
                                                  __________________________________
                                                  FREDERIC DISPIGNA, ESQ.
                                                  Florida Bar No. 345539




MLG File No. 20-06371                         3 of 3
